Case 1:18-cv-22381-JLK Document 27 Entered on FLSD Docket 07/15/2019 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     Case No.: 1:18-cv-22381-JLK


 ROBERT A. FEINSCHREIBER,

                Plaintiff,

 vs.

 OCWEN LOAN SERVICING, LLC.,

                Defendant.
                                                      /

                      AGREED ORDER GRANTING DEFENDANT’S
                     MOTION TO COMPEL DISCOVERY RESPONSES

        THIS CAUSE came before the Court upon Defendant’s Motion to Compel Discovery

 Responses (the “Motion”). ECF No. [19]. Upon consideration of Defendant’s Motion, the

 pertinent portions of the record, the agreement of the parties, and the Court being fully advised in

 the premises, it is hereby ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

 [19], is GRANTED.           Plaintiff shall serve his responses to Defendant’s First Request for

 Production and First Set of Interrogatories on or before Wednesday, July 31, 2019.

        DONE AND ORDERED in Miami, Florida, this 10th day of July, 2019.


                                               __________________________
                                               JACQUELINE BECERRA
                                               United States Magistrate Judge
